EXAMINER’S AMENDMENT/REMARKS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen W. Palan on September 2, 2022.

The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS:

28. (currently amended) The separator of claim 27, wherein the threaded bolts pass through the one or more stackable intermediate members, which are firmly screwed into or onto axial bores of the inner annular flange of the drive frame.
32. (currently amended) The separator of claim 19, wherein the one or more stacks are multiple stacks of one or more intermediate members distributed about a circumference between the inner annular flange of the drive frame and the outer annular flange portion of the preassembled drive and rotation system unit.
*  *  *
The above changes were made to correct a typographical error and to clarify a term.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 19-37 are allowable, since the prior art does not teach or suggest arranging one or more stackable intermediate members between the inner annular flange and the outer annular flange portion to set an axial relative position between the drive frame and the drive and rotation system unit, as well as an axial relative position between a paring disk and the rotatable drum.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shuyi S. Liu/Examiner, Art Unit 1774